—Judgment, Supreme Court, Bronx County (Bernard Jackson, J.), rendered September 6, 1989, convicting defendant, after a jury trial, of two counts of attempted aggravated assault upon a police officer, and sentencing him to consecutive terms of from IV2 to 15 years, unanimously affirmed.
Statements of eyewitnesses were provided to defendant, with the witnesses’ names and addresses redacted, more than 1 year before trial. Thereafter, more than 6 months before trial, defendant was provided with unredacted statements. Even if these statements were exculpatory Brady material, and we do not reach that issue, they were provided in a timely fashion and defendant was provided a meaningful opportunity to make use of them.
Although there was delay in the disclosure of certain Rosario materials, defendant was not prejudiced by these late disclosures since his counsel received the materials at a time when they were still useful to his defense (see, People v Robertson, 185 AD2d 210, 211, lv denied 81 NY2d 765).
*68We have examined defendant’s remaining claims and find them to be without merit. Concur — Sullivan, J. P., Ellerin, Ross and Nardelli, JJ.